Citation Nr: 1042847	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  96-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to or aggravated by service-connected 
disabilities, to include whether new and material evidence has 
been received to reopen the claim for service connection on a 
direct basis.  

2.  Entitlement to an increased rating for infected callouses, 
right foot, postoperative, currently evaluated as 10 percent 
disabling, to include a claim for a separate, compensable rating 
for each post-operative scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1979.

The Veteran's appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The Board Remanded 
the appeal in 2003, 2006, and in March 2008.  

When the Veteran submitted his 1995 claim for service connection 
for a back disorder as secondary to service-connected disability, 
the RO considered that claim for service connection on a 
secondary basis as separate from the denial of a claim for 
service connection for a back disorder that had been denied in 
1984.  During the more than 15 years of the pendency of the 1995 
claim, the Court has refined the interpretation of a claim, and 
when a claim for service connection for the same disorder under a 
different theory of entitlement does or does not constitute a new 
claim.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 
2008) (separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability); Robinson v. Mansfield, 21 Vet. 
App. 545, 550 (2008) (although there may be multiple theories for 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim).  Most recently, the Court has 
noted that, although a claim for service connection extends to 
all theories of entitlement, development of and adjudication of 
some theories of entitlement may be separated out from other 
theories to facilitate adjudication.  Tyrues v. Shinseki, 23 Vet. 
App. 166 (2010) (the Secretary may separate theories of 
entitlement as to a single claim as adjudication progresses).  In 
this case, the RO did not consider whether there was new and 
material evidence to reopen a claim of entitlement to service 
connection for a back disability on a direct basis because the 
claim for service connection for a back disorder as secondary to 
a service-connected right foot disability was considered a 
different claim.  It is the Board's opinion that the previous 
denial of a claim for service connection on a direct basis should 
be addressed, to provide consideration of the claim under current 
Court interpretation of the definition of a claim.  

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (CAVC) determined that VA must 
consider alternate current conditions reasonably within the scope 
of a claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).  The Board notes that the Veteran had one service-
connected disability, a right foot disability, in 1995, when he 
submitted a claim for service connection for a back disorder as 
secondary to or aggravated by service-connected right foot 
disability.  During the pendency of the appeal, the Veteran has 
been granted service connection for an additional disability, 
left foot disability.  In keeping with Clemons, the claim for 
service connection for a back disorder must be recharacterized to 
allow consideration of all current service-connected 
disabilities.  

The Veteran's claim of entitlement to service connection for  a 
back disorder, to include as secondary to or aggravated by 
service-connected disability, to include a service-connected 
right foot disability and a service-connected left foot 
disability, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, the service-connected 
right foot calluses have resulted in pain during a majority of 
the time the claim has been on appeal, although no callus 
formation was present on the right foot and there was no painful 
scar or other postoperative residual at the most recent VA 
examination, in 2009.  

2.  From July 7, 1997 to May 11, 1998, the Veteran had an 
ulceration of the skin in the right foot at a callus.  


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for infected 
callouses, right foot, postoperative, currently evaluated as 10 
percent disabling, to include a claim for a separate, compensable 
rating for each post-operative scar, have not been met, except 
that the criteria for a separate, compensable, 10 percent 
evaluation for instability of the skin are met from July 7, 1997 
to May 11, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7819 (as in effect prior to Oct. 
23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7819 
(as in effect prior to Aug. 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected right foot disability, 
including on the basis that there are tender and painful scars 
resulting from surgical treatment of the service-connected 
disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  


A.  Duty to notify
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required to 
advise the Veteran to submit evidence of the effect that such 
worsening or increase had on the claimant's employment and daily 
life, or to provide claimant-tailored notice of any applicable 
criteria for entitlement to a higher disability rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a specific 
measurement or test result).  Vazquez-Flores v. Shinseki, 580 F. 
3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  If VA does not provide pre-adjudicative 
notice of any of element necessary to substantiate the claim, 
that the burden is on the claimant to show that prejudice 
resulted from a notice error, rather than on VA to rebut presumed 
prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009). 

In this case, the Veteran's claim for an increased rating for 
right foot disability was submitted in October 1994.  Since the 
claim was submitted prior to enactment of the VCAA in 2000, pre-
adjudicative VCAA notice was not possible.  Since the initial 
claim in 1994, the Veteran was afforded the opportunity to 
identify or submit evidence (January 1995).  In response to this 
communication, the Veteran stated that all medical records were 
at the VA Medical Centers where he was treated.  Thereafter, 
numerous communications were issued to the Veteran.  He was 
informed of the evidence required to substantiate the claim, in a 
1996 statement of the case (SOC), May 1996 supplemental statement 
of the case (SSOC), November 2001 SSOC, January 2003 SSOC, May 
2003 Board Remand, June 2005 SSOC, July 2005 letter from the RO, 
December 2006 Board decision and Remand, a January 2007 VCAA 
notice, which addressed all criteria for service connection and 
for an increased rating, including information regarding criteria 
for assigning disability ratings and effective dates, September 
2007 SSOC, March 2008 Board Decision and Remand, a June 2008 VCAA 
notice, which addressed all criteria for service connection and 
for an increased rating, including information regarding criteria 
for assigning disability ratings and effective dates, and a 
November 2009 SSOC.  

The Veteran does not allege that he has been prejudiced, with 
respect to the issue addressed in this decision, by any lack of 
notice.  Given the multiple notices provided to the Veteran over 
the lengthy pendency of this appeal (more than 15 years), no 
prejudice is apparent from the record.  In this case, the Veteran 
received both pre-adjudicative notices and post-adjudicative 
notices.  Complete notices have been followed by readjudciations 
and issuances of supplemental statement of the case, including in 
2007 and in 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to an error in notice has been overcome in 
this case, given the testimony provided by the Veteran at his 
1996 personal hearing and the multiple statements received since 
that time.  The Veteran's statements demonstrate that the 
claimant has actual knowledge of the evidence required to 
substantiate the service connection claim and the increased 
evaluation claim at issue.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009).  Under these circumstances, the Board finds 
that the notification requirements have been satisfied as to both 
timing and content.

Duty to assist 
The Veteran's service treatment records have been associated with 
the claims files.  Voluminous VA clinical records have been 
obtained, and VA examinations have been provided.  The Veteran 
has testified on his own behalf.  He has been represented by a 
service organization for many years.  He has indicated that there 
are no treatment records other than from VA.  The Veteran has 
been afforded an opportunity to submit any additional evidence 
and to identify any relevant evidence.  The Veteran has been 
afforded VA examinations as to each of the claims on appeal.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time 
during the pendency of the appeal, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In determining the present level of a disability for an 
increased evaluation claim where the award of service connection 
for that disability was in effect prior to the increased 
evaluation at issue, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Criteria applicable to claim for increased evaluation for right 
foot callus disability
The Veteran was treated for callosities of the right foot in 
service.  The Veteran developed an ulceration of the right foot 
at a plantar callus.  Surgical treatment was required.  Service 
connection for right foot callosities, status post infection and 
status postoperative, was granted, following a May 1983 Board 
decision.  The calluses and postoperative scars were evaluated 
under Diagnostic Codes 7819 and 7804.  Diagnostic Code 7819 calls 
for benign skin neoplasms to be rated as scars or based on 
impairment of function.

Initially, the Board observes that Diagnostic Codes 7800 and 7801 
are not applicable in this case.  Diagnostic Code 7800 provides 
criteria for evaluation of scars causing disfigurement of the 
head, face, or neck, and not the right foot, as is the case here.  
Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  In this case, the evidence 
establishes that the calluses and scars have not exceeded 6 
square inches, nor does the Veteran so contend.  

Note (1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated.

Superficial and unstable scars warrant a 10 percent evaluation 
under DC 7803.  Superficial scars that are painful upon 
examination warrant a 10 percent under DC 7804.  Scars resulting 
in limitation of function are evaluated under DC 7805.  Distinct 
disabilities resulting from the same injury may be separately 
evaluated so long as the symptomatology is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Dermatitis or eczema is evaluated under DC 7806.  As there is no 
diagnosis of dermatitis or eczema in this case, DC 7806 is not 
applicable to this case. 

VA regulations governing evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and 67 Fed. Reg. 58448-58449 (Sept. 16, 2002) 
(corrections).  The Veteran was notified of the changes to the 
applicable Diagnostic Codes following the Board's 2006 Remand 
directing such notice.  The Board has considered the regulations 
in effect when the Veteran submitted his claim for an increased 
rating in 1994, and the regulations as revised effective in 2002.  
Neither version is more favorable to the Veteran than the other.  

The criteria for skin disabilities under 38 C.F.R. § 4.118 were 
again revised effective October 23, 2008.  The application of the 
revised regulations is specifically limited to claims filed on or 
after October 23, 2008.  Here, the Veteran's initial claim (from 
which the initial rating action stems) for and increased rating 
was received in 1994, more than 15 years ago.  Accordingly, the 
revised schedular rating criteria are not applicable in this 
case, and those in effect prior to October 23, 2008, must be 
applied.  Pursuant to current regulations, a Veteran who filed 
his claim for an increase in evaluation for a service-connected 
scar prior to October 23, 2008, may request that the skin 
disability or scar be evaluated under revised regulatory criteria 
promulgated on that date.  See 38 C.F.R. § 4.118 (2009).  The 
decision below does not preclude the Veteran from making such 
request.  Thus, the decision below does not prejudice the 
Veteran, and appellate review may proceed.

Facts and analysis
Treatment records dated in the 1980s disclose that the Veteran 
had manifestations of neurologic and muscular abnormalities in 
both lower extremities and feet.  A diagnosis of Charcot-Marie-
Tooth syndrome was assigned.  For purposes of information only, 
and without reliance thereon, the Board notes that Charcot-Marie-
Tooth syndrome is an inherited disease characterized by muscular 
atrophy beginning in the peroneal nerve (lower extremity) 
distribution, progressing slowly to involve the muscles of the 
hands and arms.  Dorland's Illustrated Medical Dictionary 530 
(30th ed. 2003).  

In July 1994, shortly prior to the Veteran's submission of the 
claim on appeal, callosities of the right foot were pared.  The 
notation of that treatment does not reference pain, post-surgical 
scarring, or other post-surgical residuals.  

On VA examination conducted in June 1995, the Veteran reported 
cramping and numbness in the feet at night.  He required crutches 
to stand or ambulate because he had foot flap, foot droop, was 
unable to supinate or pronate either foot or rise on his heels or 
toes due to muscle weakness caused as a result of Charcot-Marie-
Tooth syndrome.  The examination report did not specifically 
describe calluses or post-operative residuals of the in-service 
infection under a callus.  

A July 1995 VA opinion explained why the Veteran's Charcot-Marie-
Tooth syndrome was not related to his service, and explained the 
symptoms and manifestations of that syndrome.  The opinion 
states, in essence, that symptoms other than calluses, that is, 
the Veteran's foot flap, foot drop, muscle weakness, and loss of 
range of motion, were due to Charcot-Marie-Tooth syndrome.  Thus, 
those symptoms cannot serve as a factual basis for an increased 
evaluation for the Veteran's service-connected right foot 
disability.  

The report noted that, on the right foot, there was callus 
formation at the head of the 1st and 5th metatarsals.  The report 
did not state whether the Veteran had pain related to the callus 
formation, and did not describe post-operative residuals or scars 
separately from the callus formation.

At an April 1996 personal hearing, the Veteran testified that the 
calluses on the right foot were constantly painful and sometimes 
had to be scraped off.  This testimony is essentially credible.  
Therefore, the Board finds that the Veteran's callus formation 
was painful during this portion of the appeal period.  This 
finding supports the 10 percent evaluation in effect, but does 
not support a higher evaluation, since the only area affected by 
the service-connected right foot disability is a localized area 
on the right foot.  Under DC 7802, Note (1), as in effect under 
either version of the applicable regulation, provides that a 
separate evaluation is not warranted for a callus under the 1st 
metatarsal and a callus under the 5th metatarsal, even if both 
are painful, since the calluses are located so near each other.  

On July 7, 1997, the Veteran sought medical treatment for a 
purulent secretion at a callus under the right 1st metatarsal.   
After a 14-days course of antibiotics, no cellulitis was present.  
In January 1998, there was a small, clean opening at the ulcer 
but there was no suppuration or warmth.  Podiatric examination in 
May 1998 revealed that the area was completely healed.  Under DC 
7803, where a scar is unstable, that is, there is loss of skin 
covering, as in this case, a 10 percent evaluation is warranted.  
A separate, compensable, 10 percent evaluation is warranted from 
the date the Veteran initially sought treatment and an opening in 
the skin was identified to the final date on which the ulceration 
was determined to be completely healed.  As the diagnosis of 
active infection was assigned only for 14 days, and the 
ulceration required antibiotic treatment only for 14 days, and 
there were no constitutional symptoms or other medical diagnosis 
assigned, no separate, compensable rating under any other 
Diagnostic Code is applicable, and no criterion for any other 
Diagnostic Code has been met.  See, e.g., 38 C.F.R. § 4.71a, DC 
5000 (used to rate osteomyelitis).

This evidence also warrants a finding that the Veteran continued 
to have pain, warranting a continuation of a 10 percent 
evaluation for a tender and painful scar.  However, there is no 
evidence of loss of function, eczema, or other finding which 
might warrant another evaluation under a separate Diagnostic 
Code.  Esteban, supra.  

VA outpatient notes in 2001 reflect that the Veteran had foot 
drop of both feet.  He used a short leg brace on each leg and 
used crutches.  The Veteran was treated for ulceration of the 
left big toe, but there were no episodes of treatment of the 
right foot. 

In February 2004, the provider stated that there were no 
calluses.  An ulcer was noted on the right heel, and that ulcer 
was treated through 2005.  However, there is no record of 
treatment of a callus or ulcer at any toe.  As the Veteran has 
been granted service connection only for callus aggravation at 
the right metatarsals, not at the right heel, the evidence that 
the Veteran was treated for an ulceration at the right heel in 
2004 does not warrant an evaluation in excess of the 10 percent 
evaluation under DC 7804-7819.  

In 2006, the Veteran was treated for a left foot ulcer.  In 
November 2006, a provider stated that aseptic debridement of 
toenails and callosities was required.  The provider did not 
state which foot required treatment.  Resolving reasonable doubt 
in the Veteran's favor, the Board assumes that the Veteran 
required treatment of the service-connected right foot 
disability.  This evidence warrants continuation of the 10 
percent evaluation in effect for a tender or painful scar under 
DC 7804.  

In March 2007, the Veteran sought evaluation for a laceration, 
3rd digit, right foot.  The evidence reflects that the Veteran 
sustained a traumatic scratch, from his dog, which was not at the 
area of a callosity.  This episode of treatment, even though it 
involved the right foot, is not attributable to the service-
connected disability.  Cellulitis developed.  In April 2007, 
there was debridement of the area.  The area was observed to have 
poor vascularity and little sensation.  In mid-April, the Veteran 
returned after auto-amputation of the 3rd toe.  The Veteran 
reported that the toe had fallen off while he was asleep.  
Podiatry examination in May 2007 disclosed no calluses and thin, 
shiny skin, with apparent osteomyelitis of the right foot and a 
small, granulating lesion at the area of auto-amputation.  

On examination in August 2007, the Veteran was unable transfer 
without assistance or to walk without assistance.  He required a 
knee-ankle-foot orthosis.  

In November 2007, at the time of VA examination, the Veteran 
reported that there was no right foot pain.  He reported swelling 
in the right foot when standing, as well as weakness and 
fatigability.  The Veteran was able to stand for only a few 
minutes and was unable to walk more than a few yards, and used 
crutches, a walker, and a wheelchair.  There was a nontender 
callosity on the plantar metatarsal joint of the 2nd, 3rd, and 
4th right toes.  The Veteran had suspected osteomyelitis 
following amputation of the 3rd toe.  The Veteran had on a 
sterile dressing, so his right foot could not be completely 
examined.  As noted, the fact that the Veteran required a sterile 
dressing and, had suspected osteomyelitis at the area of the 
auto-amputation of a portion of the 3rd toe cannot be compensated 
as part of the service-connected disability, as the auto-
amputation and osteomyelitis were unrelated to the callosity at 
the remaining portion of the 3rd toe or to any callosity.  

On VA examination conducted in May 2009, the Veteran reported no 
right foot complaints.  He performed activities of daily living 
using a walker.  The Veteran reported swelling, fatigability, and 
weakness of the right foot on use.  The examiner stated that 
there was no evidence of callosities on the right foot.  The 
examiner noted that the Veteran had deformity of the right 2nd 
toe, post-surgical, and that the 3rd toe was missing.  The skin 
of the right foot was shiny and smooth.  

The examiner was unable to identify any callosity or post-
surgical residual of treatment of a callosity of the right foot.  
This evidence establishes that no evaluation in excess of 10 
percent is warranted under any Diagnostic Code, and that no 
Diagnostic Code is applicable to warrant a separate, compensable 
evaluation for any symptom of skin disability.  The Board does 
not disagree with the continuation of the 10 percent evaluation 
in effect under DC 7804 for a tender scar, since the Veteran's 
right foot calluses have, resolving doubt in the Veteran's favor, 
been painful for a majority of the more than 15 years of the 
pendency of this claim.  However, the evidence is entirely 
unfavorable to a rating in excess of 10 percent at this time.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's right foot skin disability 
level and symptomatology, manifested by painful calluses prior to 
May 2009.  However, other aspects of the Veteran's disability, to 
include muscle weakness, loss of range of motion of the ankle, 
foot drop, and neurological changes, are a result of the 
Veteran's Charcot-Marie-Tooth syndrome, for which service 
connection has not been granted.  Those symptoms may not be 
considered in determining the appropriate evaluation for the 
Veteran's right foot callosities and post-operative residuals.  
The Veteran's pain at right foot callosities, and the instability 
of the skin at a firth foot callosity in 1997 and 1998, has been 
considered in the assigned evaluations.  The schedular rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology, so consideration of referral for extraschedular 
consideration is not required.  Id.

A 10 percent evaluation is the maximum schedular evaluation which 
may be assigned under DC 7804 and 7819 for tender or painful 
callosities on the right foot.  There is no evidence of pain or 
any other post-operative residuals at any location other than at 
the calluses on the right foot, which are asymptomatic from May 
2009.  A 10 percent evaluation is the maximum schedular 
evaluation which may be assigned for an unstable skin growth or 
scar, and there is no evidence which warrants a separate, 
compensable evaluation under any other Diagnostic Code.  
Therefore, the evidence is unfavorable to an evaluation in excess 
of 10 percent for the Veteran's right foot skin disability, to 
include calluses and postoperative residuals of infection, to 
include post-operative scarring, except to the extent that a 
separate, compensable, 10 percent evaluation may be assigned from 
July 7, 1997 to May 11, 1998.  


ORDER

A separate, compensable, 10 percent evaluation for instability, 
callus, right foot from July 7, 1997 to May 11, 1998, is granted, 
subject to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.

The appeal for an evaluation in excess of 10 percent for right 
foot disability, postoperative, infection, calluses, to include 
appeal for a separate, compensable evaluation for postoperative 
scar residuals, is denied.




REMAND

The claim for service connection for a back disorder on a direct 
basis, or as etiologically due to a service-connected disability, 
to include both right foot and left foot disability, or as 
aggravated by service-connected disability, to include right foot 
and left foot disability, must be further developed.  Medical 
evidence and opinion is required.  

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from 
August 2007 to the present.

2.  Review the Veteran's claims files to 
determine whether there is new and material 
evidence to reopen a claim for service connection 
for a back disorder on a direct basis.  Provide 
the Veteran with notice in compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

3.  Afford the Veteran VA examination of the 
back, or request that the examiner who conducted 
an August 2007 VA examination of the Veteran's 
back provide an addendum to that examination.  
Set out for the examiner the questions which 
should be answered on VA examination.  The 
examiner should take a complete history from the 
Veteran, review the entire claims file, and 
indicate in the examination report that such 
review was performed.  The examiner should 
perform any tests or studies deemed necessary for 
an accurate assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  

After all relevant evidence in the claims file is 
reviewed, the VA examiner should offer an opinion 
as to the following:

(a).  If the claim for service connection for a 
back disorder on the basis of direct service 
connection is reopened, direct the examiner to 
determine the nature and etiology of each current 
back disorder.  Request that the examiner assign 
a diagnosis for each current back disorder.  If 
the Veteran has a current back disorder, is it at 
least as likely as not (50 percent or more 
probability) that a current back disorder was 
incurred in service, was first diagnosed in 
service, was first manifested in service, or has 
been chronic and continuous since the Veteran's 
service discharge in 1979?  

If the Veteran's current back disorder pre-
existed the Veteran's service, the examiner 
should explain how that determination was made.  
The examiner should explain whether it at least 
as likely as not (50 percent or more probability) 
that a current back disorder which pre-existed 
service was aggravated, that is, permanently 
increased in severity, during the Veteran's 
service.  

(b) If the Veteran's current back disorder did 
not pre-exist the Veteran's service, and was not 
incurred in service, the examiner should state 
whether it is at least as likely as not (50 
percent or more probability) that a current back 
disorder is caused by the Veteran's service-
connected right and/or left foot disabilities?  
If the etiology of the back disorder is 
attributed to multiple factors/events, the 
examiner should specify which symptoms/diagnoses 
are related to which factors/events.

(c) If the examiner's opinion is that the 
Veteran has a back disorder but that the 
Veteran's back disorder is not directly due to 
the Veteran's service-connected right and/or left 
foot disabilities, then the examiner should 
answer this question:  Is it at least as likely 
as not (50 percent or more probability) that the 
Veteran's current back disorder is aggravated by, 
that is, permanently increased in severity as a 
result of the Veteran's service-connected foot 
disabilities?  

If any requested opinion cannot be provided 
without resort to pure speculation, the examiner 
should so indicate.  The examiner should state 
the reason why speculation would be required in 
this case (e.g., if the requested determination 
is beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).   If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion or other 
information needed to provide the requested 
opinion.  

A complete rationale should be provided for any 
opinion given.  If any requested medical opinion 
cannot be given, the examiner should state the 
reason why.  

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide the requested 
opinion, please expressly indicate this and 
discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, without 
good cause, may have adverse consequences for his 
claim.  

3.  Readjudicate the Veteran's claim for service 
connection for a back disorder, to include as 
secondary to his service-connected foot 
disabilities.  Adjudication of the claim should 
consider the applicability of 38 C.F.R. § 
3.310(a) (2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond before returning the file 
to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


